Citation Nr: 0936646	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-01 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1977 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville.  

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in November 2008.  A 
transcript of those proceedings has been associated with the 
Veteran's claims file.


FINDING OF FACT

The medical opinion of record fails to relate the Veteran's 
current hepatitis C to service. 


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not 
been met.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  In the present case, VA's notice 
requirements were fulfilled by a February 2007 letter.  

With regard to the duty to assist, the Board finds that all 
relevant facts have been properly developed and that all 
available evidence necessary for equitable resolution of the 
issues on appeal has been obtained.  All available records 
identified by the Veteran as relevant have been obtained, 
including his private and service treatment records and 
service in-patient records.  The Veteran was afforded a VA 
examination, and he testified at a hearing before the 
undersigned Veteran's Law Judge.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
Veteran's claim.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The medical evidence of record reflects a current disability, 
as the Veteran's private treatment records and VA examination 
report reflect current diagnoses of hepatitis C.  Therefore, 
the relevant inquiry in this case is whether the Veteran's 
hepatitis C was contracted in service.  With regard to 
contracting this disease, the Board notes that the risk 
factors for hepatitis C include intravenous drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various percutaneous exposure such as 
tattoo, body piercing, acupuncture with non-sterile needles, 
shared toothbrushes, or razor blades.  See Veterans Benefits 
Administration All Station Letter 98-110 "Infectious 
Hepatitis" (Nov. 30, 1998).

The Veteran contends that his currently diagnosed hepatitis C 
is attributable to the hepatitis that he was diagnosed with 
in service.  The Veteran reports that after injuring himself 
in service, he was hospitalized, and as a result of blood 
work performed in conjunction with the treatment for his 
injuries, he was diagnosed with and treated for hepatitis.  

The Veteran's service treatment records reflect his diagnosis 
and treatment for "viral hepatitis, HAA [hepatitis-
associated antigen]-negative" in May 1979, after he was 
hospitalized for injuries sustained when he was pinned 
between a falling fence and a rock.  Contemporaneous in-
patient treatment records reflect that the Veteran's 
hepatitis was not thought to be alcohol or drug related.  
However, a May 1979 nursing note reflects that the Veteran 
left the hospital without permission and returned smelling 
strongly of alcohol, at which time he reported consuming five 
beers during his absence.  Additionally, a September 1977 
service treatment record reflects a recommendation that the 
Veteran be evaluated regarding his daily alcohol consumption, 
and an April 1978 service treatment record includes the 
Veteran's referral for rehabilitation for alcohol abuse.  
Furthermore, January 1981 service treatment records reflect 
that the Veteran was evaluated for the improper use of 
alcohol and diagnosed with alcoholism, at which time he 
affirmed having used several illegal drugs, including 
cocaine.  

The post-service medical evidence of record reflects that the 
Veteran was diagnosed with hepatitis C in May 2006, at which 
time he reported that he engaged in intravenous drug use in 
1979 (during his period of military service).  The Veteran 
also reported a history of heavy alcohol use.

The Veteran underwent a VA examination to address the 
etiology of his currently diagnosed hepatitis C in November 
2007.  The examiner reviewed the Veteran's claims file and 
noted the documented history of the Veteran's alcohol abuse, 
including private treatment records reflecting the Veteran's 
admission of alcoholism with remission in 1993 and an in-
service diagnosis of alcoholism.  The examiner also noted the 
Veteran's reports of intranasal cocaine use and intravenous 
drug use during service and high-risk sexual practices 
before, during, and after service.  The examiner reviewed and 
recorded the results of diagnostic and clinical tests and 
diagnosed the Veteran with hepatitis C.  With regard to the 
etiology of the Veteran's hepatitis C, the examiner recounted 
the Veteran's reported risk factors, including intravenous 
drug use, intranasal cocaine use, alcoholism, and high risk 
sexual activities, opining that any of these risk factors 
could have caused the Veteran's hepatitis C.  

The examiner further stated that the Veteran was treated for 
a unspecified form of hepatitis in service, and given the 
Veteran's numerous reported risk factors both during and 
after service, coupled with the unpredictable natural course 
of hepatitis C, the examiner could not offer an opinion 
regarding whether the Veteran's current hepatitis C was 
attributable to his in-service unspecified form of hepatitis 
without resorting to mere speculation.

According to the history provided by the Veteran, he engaged 
in intravenous drug use and intranasal cocaine use during 
military service, which is documented by the Veteran's 
reported risk factors at the time of his 2006 diagnosis and 
during his VA examination.  Additionally, the Veteran also 
affirmed cocaine use while in service, as reflected by his 
January 1981 evaluation for alcohol abuse.  Furthermore, the 
Veteran's excessive alcohol use in-service, as well as his 
diagnosed alcoholism, are documented in his treatment 
records.  Pursuant to 38 U.S.C.A. § 1131, compensation is not 
payable for a disability resulting from one's own willful 
misconduct or abuse of alcohol or drugs.  In essence, VA is 
prohibited by statute from awarding benefits based on the use 
of alcohol or illegal drugs in service.

Furthermore, the Veteran's remaining reported risk factor, 
high risk sexual practices, is not specific to military 
service, as the Veteran reported engaging in this activity 
both before, during, and after service.  Given the Veteran's 
numerous hepatitis C risk factors both during and after 
service, the VA examiner opined that it would be speculative 
to attribute the Veteran's hepatitis C to any specific risk 
factor (including his in-service high risk sexual practices).  
The examiner further failed to link the Veteran's current 
hepatitis C to the Veteran's treatment for an unspecified 
form of hepatitis in service based on the unpredictable 
natural course of hepatitis C.  The Board finds that the 
examiner's opinion is consistent with the evidence of record, 
and Veteran has not offered any medical opinion linking his 
currently diagnosed hepatitis to service.

Accordingly, the Board finds there is no basis for relating 
the Veteran's hepatitis C to service.  Service connection may 
not be granted for hepatitis C resulting from the Veteran's 
documented hepatitis C risk factors of in-service drug or 
alcohol abuse, and the medical opinion of record fails to 
relate the Veteran's currently diagnosed hepatitis C to his 
in-service high risk sexual practices or his in-service 
diagnosis of hepatitis.  

The Board specifically notes its consideration of lay 
evidence provided by the Veteran when promulgating this 
decision, including the Veteran's reports of his in-service 
and post-service experiences.  Moreover, the VA examination 
report reflects that the examiner fully considered lay 
evidence provided by the Veteran when rendering this opinion.  
See Dalton v. Nicholson, 21 Vet. App. 23 at 38-40 (2007).  

Given the evidence of record, a basis for granting service 
connection has not been presented, and the Veteran's appeal 
is therefore denied.


ORDER

Service connection for hepatitis C is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


